Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9, 12, 14-19, 21, 22, 24-26 and 41-45 are currently pending in a Response of 07/07/2022 and are acknowledged.  Claims 1-9, 12, 14-19, and 41-45 have been withdrawn by way of applicant’s election of 03/08/2022. 
Accordingly, claims 21, 22 and 24-26 are being examined. 

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 07/07/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.
 
New Grounds of Rejections --- as necessitated by amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 22 and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.
Specifically, claim 21 recites the term “non-prostaglandin” therapeutic agent and the phrase “at least one compound selected from the group consisting of a water-soluble polymer, a water-soluble cellulose compound, and a polysaccharide”, but the specification does not expressly teach such term and phrase. Although the specification teaches brimonidine and pilocarpine which is non-prostaglandin, the term “non-prostaglandin” embraces non-prostaglandin compounds other than brimonidine and pilocarpine and the thus, the claimed term raises new matter issue. Further, the said phrase is not supported by the specification. Claims 22 and 24-26 directly or indirectly depending from claim 21 are also rejected due to the rejection of base claim 21.   

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 21-22 and 24-26 remain rejected under 35 USC 103 as being obvious over Philip et al. (US2008/0268020A1, IDS of 11/19/2021) in view of Yim et al., “The effects of nonporous silica nanoparticles on cultured human keratocytes”, IOVS, January 2017, vol. 58, no. 1, pp. 363.


Applicant claims including the below claim 21 filed 07/07/2022:

    PNG
    media_image1.png
    63
    798
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    60
    781
    media_image2.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Philip teaches cationic ophthalmic emulsions containing prostaglandins (title) and the emulsions comprise at least one cationic agent such as benzalkonium chloride, lauralkonium chloride, benzethonium chloride, etc.; at least one non-ionic surfactant; prostaglandin drug (=therapeutic agent) such as latanoprost, pilocarpine, brimonidine, etc., and additional pharmaceutically active substance including beta-blockers such as levobunolol, befundol, metipranolol, forskolin, cartrolol, timolol; inhibitors of carbonic anhydrase such as brinzolamide, dorzolamide, acetazolamide, methazolamide, dichlorophenamide; sympathomimetics such as brimonidine, apraclonidine, dipivefrine, epinephrine; parasympathomimetics such as pilocarpine; cholinesterase inhibitors such as physostigmine, echothiophate and/or their derivatives, which some of additional active substances read on the claimed non-prostaglandin, all of drugs and additional pharmaceutical active substance is in oily core (e.g., abstract and [0038]); non-ionic surfactant such as poloxamers, etc., ([0034]) in which poloxamer is soluble in water which reads on the claimed water-soluble polymer and/or optically acceptable salts thereof ([0038]) and colloidal particles having less than 300nm which reads on the nanoemulsion comprising nanoparticles (see, e.g., claims 1-2, 14, and 21 of prior art); and Philip teaches anionic type emulsions have relatively low bioavailability of the drugs ([0008]) but the cationic ophthalmic emulsion containing colloidal particles, cationic agent, drugs provides enhanced chemical stability and less toxic over time and good tolerability for the patient ([0012]) (instant claim 21 (in part), claims 22, 24 and 26). 
However, Philip does not expressly teach that the claimed properties of therapeutic agent has a strength of about 5% compared to the strength of the same agent in an ophthalmic formulation that is not formulated as a cationic emulsion of instant claim 21. 
Further, Philip does not expressly teach the nanoparticles are silica of instant claim 25. The deficiency is cured by Yim. 
Yim teaches silica nanoparticles (SiNP) having 50, 100, and 150nm does not induce significant cytotoxicity in cultured human keratocytes (see abstract); and SiNPs are nanocarrier systems for ocular drug delivery to human tissues (see e.g., pages 362 and 368).  
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Philip is that Philip does not expressly teach the claimed properties of therapeutic agent having a strength of about 5% compared to the strength of the same agent in an ophthalmic formulation that is not formulated as a cationic emulsion of instant claim 21. 
2. The difference between the instant application and Philip is that Philip does not expressly teach the nanoparticles are silica of instant claim 25. The deficiency is cured by Yim. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. Since Philip discloses the same cationic emulsions as in the claimed emulsion composition and teaches their cationic emulsions provide enhanced chemical stability and less toxicity while anionic emulsions showed relatively low bioavailability of the drugs, the properties of instant claim 21 would be implicit. In this regard, please see MPEP 2112.01 II.COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES. “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”  MPEP 2112 I and II: “"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further add silica nanocarrier particles of Yim to the composition of Philip in order to enhance ocular drug delivery to human tissues as taught by Yim. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant arguments have been fully considered, but are not persuasive. 
Applicant argues that Philips in view of Yim requires emulsion comprising an oily core containing a prostaglandin drug selected from the group consisting of latanoprost, unoprostone isopropyl, travoprostbimatoprost, tafluprost, 8-isoprostaglandin E, said emulsion being free of water soluble polymer selected from a polyvinyl compound, a water-soluble cellulose compound and a polysaccharide ([0015] of Philips). 
The Examiner responds that Philips also discloses non-prostaglandin active substance can be present in a pharmaceutical composition ([0038]) as noted in the body of action; and instant claim 6 uses “comprising” which does not exclude introduction of additional ingredients such as non-prostaglandin ingredient; and Philips discloses the composition can comprises non-ionic surfactant such as poloxamer ([0034]) which reads on the claimed water-soluble polymer and the poloxamer is not polyvinyl compound, water-soluble cellulose compound and polysaccharide of Philips. 
In light of the foregoing, applicant’s arguments are not persuasive.   
 
Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613